Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 19-20 are pending and under examination.
Information Disclosure Statement
It is desirable to avoid the submission of long lists of documents if it can be avoided. Clearly irrelevant and marginally pertinent cumulative information should be eliminated. If a long list is submitted, those documents which have been specifically brought to applicant's attention and/or are known to be of most significance should be highlighted. See Penn Yan Boats, Inc. v. Sea Lark Boats, Inc., 359 F. Supp. 948, 175 USPQ 260 (S.D. Fla. 1972), affd, 479 F.2d 1338, 178 USPQ 577 (5th Cir. 1973), cert. denied, 414 U.S. 874 (1974). But cf. Molins PLC v. Textron Inc., 48 F.3d 1172, 33 USPQ2d 1823 (Fed. Cir. 1995). See MPEP 2004. 
Applicant's duty of disclosure of material and information is not satisfied by presenting a patent examiner with "a mountain of largely irrelevant [material] from which he is presumed to have been able, with his expertise and with adequate time, to have found the critical [material]. It ignores the real world conditions under which examiners Applicant has a duty not just to disclose pertinent prior art references but to make a disclosure in such way as not to "bury" it within other disclosures of less relevant prior art; See Golden Valley Microwave Foods Inc. v. Weaver Popcorn Co. Inc., 24 USPQ2d 1801 (N.D. Ind. 1992); Molins PLC v. Textron Inc., 26 USPQ2d 1889, at 1899 (D.Del 1992); Penn Yan Boats, Inc. v. Sea Lark Boats, Inc. et al., 175 USPQ 260, at 272 (S.D. F1. 1972). 
The examiner is not afforded the time to thoroughly review each reference, given the number of references cited. By initialing each of the cited references on the accompanying 1449 form(s), the examiner is merely acknowledging the submission of the cited references and indicating that only a cursory review was made of the cited references in the IDS filed 4/25/2022.


	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shelton, VI et al. US 2010/0065605 in view of 

Regarding claim 19, Shelton discloses a surgical stapling system (10), comprising: a cartridge jaw, comprising: a channel (16) configured to receive a replaceable staple cartridge (300; par 0032) including a plurality of staples (222) removably stored therein (par 0057); a longitudinal cartridge jaw slot (310; fig.9; par 0047); and a longitudinal array of cartridge jaw windows (520) including a proximal-most cartridge jaw window and a distal-most cartridge jaw window (plurality of windows and at least one at a proximal and distal ends of the cartridge channel; figs 8-10); an anvil jaw (18), comprising: a top portion (204); a longitudinal anvil jaw slot (see fig. 2-3 the portion where the firing bar 14 sits and fires is the anvil jaw slot as it extends the length of the anvil reference 42 in fig. 2); an anvil jaw window defined in the top portion (530); and a firing member (14) movable from a proximal position to a distal fully-fired position during a firing stroke (par 0047), wherein the firing member is movable within the longitudinal cartridge jaw slot (310) and the anvil jaw slot during the firing stroke (fig 2 shows before firing and before firing member 14 is moving through the firing stroke), and wherein the firing member comprises: an anvil jaw-engaging portion (pin 38; fig.2), wherein the anvil jaw-engaging portion is viewable through the anvil jaw window when the firing member is in the proximal position (anvil jaw window 530; claim 1; par 0053; and a cartridge jaw-engaging portion configured to engage the staple cartridge jaw (foot 44; fig 2-3), wherein the cartridge jaw-engaging portion is viewable through the proximal-most cartridge jaw window when the firing member is in the proximal position (position is attainable by the light emitting from each viewing window 520), and wherein the cartridge jaw-engaging portion (foot 44) is viewable through the distal-most cartridge jaw window when the firing member is in the distal fully-fired position (position is attainable by the light emitting from each viewing window 520). 

    PNG
    media_image1.png
    688
    482
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    622
    509
    media_image2.png
    Greyscale

However Shelton fails to explicitly teach wherein an edge of the proximal-most cartridge jaw window comprises an angled slope into the longitudinal cartridge slot, 
However Shelton 562’ teaches a surgical stapling instrument 10 and a firing bar 90 including a tapered foot 114 which drops into an angled slope of the cartridge slot of a lower track 132 which includes a narrow slot 133 that opens to a widened slot 134 which communicates with a widened sloped hole 130 at the proximal end of the firing stroke; figs 4-10; par 0045)
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing to have modified the initial starting of the firing bar as taught by Shelton605’ with the firing as taught by Shelton 562’ as a simple substitution between foot and starting design of the firing system between surgical stapling instruments.
Regarding claim 20, Shelton 605’ in view of Shelton 562’ substantially teaches the surgical stapling system of Claim 19, wherein the longitudinal array of cartridge jaw windows are arranged at an even interval (Shelton 605’ evenly spaced array of windows 520 in the cartridge jaw as shown in figs 8-10.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY C HIBBERT-COPELAND whose telephone number is (571)270-0601. The examiner can normally be reached M-TH 9am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 5712724458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MARY C HIBBERT-COPELAND/Examiner, Art Unit 3731

/HEMANT DESAI/Supervisory Patent Examiner, Art Unit 3731